Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in the application. Claims 1-18 are rejected. Claim 19 is withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on September 22nd, 2022 is acknowledged.  The traversal is on the ground(s) that restriction is optional, examining both inventions would not require undue burden and “Applicant should not be required to incur the additional costs associated with the filing of multiple divisional applications”.  This is not found persuasive because the reasons for burden of search were set forth in the restriction requirement and the argument regarding cost is not a factor for consideration regarding restriction requirements. 
The requirement is still deemed proper and is therefore made FINAL.

Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 22nd, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-9 and 12-18 are rejected as indefinite since Applicant does not appear to be following conventional rules for depicting stereochemistry. Regarding language, MPEP 2173.05(a)(III) states the following:
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999)

The same rationale, however, would apply to organic structures where instead of words, a chemical structure is conveyed by drawing. Brecher et al. (Pure Appl. Chem., 2006, 78, 7897-1970) provide IUPAC recommendations regarding (title) “Graphical Representation of Stereochemical Configuration”. On page 1902, the authors state:
All single bonds attached to nonstereogenic atoms should normally be drawn as plain bonds, that is, as simple thin lines that are not bold or dashed or hashed or wavy or adorned in any other way. The use of stereobonds 
    PNG
    media_image1.png
    49
    599
    media_image1.png
    Greyscale
 at nonstereogenic atoms should generally be avoided.

Instant claims 3 and 12 contain the first discrepancy where a stereobond is used in a non-conventional fashion:

    PNG
    media_image2.png
    354
    659
    media_image2.png
    Greyscale

The bond between nitrogen and R1 is non-stereogenic as drawn and according to convention should not be drawn as a stereobond. There are multiple interpretations that could be made. The first is that Applicant has taken a non-conventional approach to using stereobonds for depiction. Another is that within the scope of R1, only options that would result in the generation of stereocenter at the point of connection are embraced by the claims. Claims 3 and 12 (as well as dependent claims 4 and 13), however, recite that the variable R1 can be -H, -OH, and generic groups that would not result in a stereocenter (such as C1-C3 alkyl). Yet another possibility is that Applicant is attempting to indicate a preferred embodiment while not limiting the claims to require a stereocenter to be present in R1. 
	As noted above, issues involving Applicant being their own lexicographer can often be resolved when the specification clarifies the matter. In this situation, the specification only further confuses Applicant’s intentions regarding the use of stereobonds. For instance, in the preferred example structures depicted on page 13, each furanyl ring has the stereochemistry of 2S,3S,4R whereas in the chemical names provided on pages 13 and 14, each chemical name has the stereochemistry of 2R,3R,4S, i.e. the stereocenters as drawn are inverted relative to the named structures. The left structure below has the partial structure (as drawn by Applicant) with the stereocenters labeled and the right structure below has the stereochemistry of the 2, 3 and 4 positions based on Applicant’s chemical names:

    PNG
    media_image3.png
    295
    657
    media_image3.png
    Greyscale
.
Each structure as drawn by Applicant has the three noted stereocenters in one arrangement while each chemical named by Applicant has the three noted stereocenters in the opposite arrangement. Applicant is entitled to claim their invention as they see fit; however, in attempting to resolve the first stereochemical drawing issue discussed above, the specification only suggests that all of the chemical drawings may be relying on a non-conventional system. For instance, Applicant may be relying on the stereobonds for relative stereochemistry only as opposed to absolute stereochemistry. Nevertheless, given the discrepancies discussed above a person having ordinary skill in the art in considering the claims and specification would be uncertain of Applicant’s intended meanings for the claims containing stereochemical depictions. 
	If Applicant intends for the claims to follow standard convention, the claims containing stereochemical bonds should be amended to clarify that solid wedges indicate bonds above the plane of the drawing, hashed wedges indicate bonds below the plan of the drawing and that stereochemical bonds indicate absolute stereochemistry. Furthermore, Applicant should indicate in the accompanying remarks how the specification as originally filed would support the sub-generic structures as defined by the amended claim language.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 6, 8, 11, 13, 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each of the claims above provide for the R variables to be “an amine” where a group of, for instance, -NH2 would not fall within the scope of the parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each of the above noted claims ultimately depend from claim 1; however, the left structure in each of claims 3 and 12 only contains one nitrogen in the six-member portion of the bicycle whereas claim 1 requires two.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a naturally occurring compound. This judicial exception is not integrated into a practical application because the claims require nothing beyond the compound itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the presence of the compound is required by the claims.
Applicant is directed to MPEP 2106 regarding criteria for subject matter eligibility. Step 1 in the analysis is “Is the claim to a process, machine, manufacture or composition of matter?” In this situation, the claims are directed to compositions of matter (Step 1: YES). 
The next step (2A) is a two prong inquiry where prong one is “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” In this situation, the claims recite multiple naturally occurring compounds, i.e. nature-based products. For instance, Morris et al. (Biomedical Chromatography 1986, 1, 109-118) teach compound found in human biological fluids on page 111 (Table 1) including adenylsuccinic acid and succinyladenosine, which have the following structures:

    PNG
    media_image4.png
    411
    725
    media_image4.png
    Greyscale
.
The compounds read on formula (I) where R1 is substituted C4 hydrocarbyl, R2 and R3 are -OH, R4 is substituted C1 hydrocarbyl and R5 is hydrogen. These definitions read on instant claims 1, 2, 10 and 11. The instant specification further refers to “Adenylsuccinate” on page 13 of the specification as an example as well as “succinyladenosine” on page 14 of the specification as an example. Furthermore, the compounds of formula (I) do not possess markedly different characteristics relative to the naturally occurring counterpart since they have the identical structure to the compounds that occur in nature. (STEP 2A, Prong One: YES). The second prong is “Does the claim recite additional elements that integrate the judicial exception into a practical application?” The instant claims are drawn to a “pharmaceutical composition” with or without an intended use that does not recite a structural limitation. Furthermore, the instant claims do not require any component beyond the compound itself and therefore the claims do not require the compound to be found in any specific context or environment (STEP 2A, Prong Two: NO).
	The final step is “Does the claim recite additional elements that amount to significantly more than the judicial exception?” In this situation, the claims embrace the compounds as found in nature and require nothing beyond the compounds themselves. (STEP 2B: NO). For these reasons, the instant claims are deemed to be drawn to subject matter that is ineligible under 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. J. Chem. Soc. Perkin Trans. 1; 1990, 11, 2937-2942.
The prior art teaches the following compounds on page 2937:

    PNG
    media_image5.png
    249
    863
    media_image5.png
    Greyscale
.
The compounds read on formula (I) where R1 is either -H or substituted C4 hydrocarbyl, R2 and R3 are -OH, R4 is substituted C1 hydrocarbyl and R5 is hydrogen. These definitions read on instant claims 1, 2, 10 and 11. Regarding the limitation of a pharmaceutical composition in claims 1 and 10, the claims only require the presence of a compound of formula (I), which is taught by the prior art. Even if claim 1 were required to contain a component besides the compound of formula (I), the prior art teaches a composition of compound (1) (above) in potassium phosphate buffer on page 2942. Regarding the limitation of “for promoting angiogenesis,” in claim 10, MPEP 2111.02(II) states: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Placidi et al. Antiviral Research 2001, 50, 139-145.
Placidi et al. teach the following four compounds on page 141:

    PNG
    media_image6.png
    754
    933
    media_image6.png
    Greyscale
.
The compounds read on formulae (I) and (III) where R1 is hydrogen, R2 is hydrogen, R3 is hydrogen or -OH, R4 is substituted C1 hydrocarbyl, R5 is hydrogen and R6 is hydrogen. These definitions read on instant claims 1, 2, 3, 4, 10, 11, 12 and 13. Regarding the limitation of a pharmaceutical composition in claims 1 and 10, the claims only require the presence of a compound of formula (I), which is taught by the prior art. Regarding the limitation of “for promoting angiogenesis,” in claim 10, MPEP 2111.02(II) states: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626